Citation Nr: 1826925	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to February 1970 and from March 1970 to October 1977.  He died in April 2008.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.


FINDINGS OF FACT

1.  In a July 2009 rating decision, service connection for cause of the Veteran's death was denied; the Appellant did not appeal the decision.

2.  The evidence added to the record subsequent to the July 2009 rating decision is new, but not material.


CONCLUSION OF LAW

1.  The July 2009 rating decision that denied service connection for cause of the Veteran's death is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1100 (2017).

2.  The evidence received since the July 2009 rating decision is not new and material.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

II.  New and Material Evidence

A.  Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993).

In this case, the Appellant seeks to reopen her claim for service connection for cause of the Veteran's death.  To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

B.  Analysis

The Veteran died in April 2008 due to respiratory failure from bronchogenic carcinoma.  See April 2008 Death Certificate.  At the time of the Veteran's death, he was service connected for degenerative disc disease of the lumbar spine with sensory neuropathy and amputation of the right index finger.

In the July 2009 rating decision, the RO denied service connection for cause of death.  The Appellant claimed that the Veteran's lung cancer was caused by his exposure to herbicides in service.  However, the evidence did not support finding the Veteran had in-country service in Vietnam.  The rating decision was not appealed and became final.

The Appellant filed to reopen the claim for cause of the Veteran's death in February 2013, along with additional evidence.  After reviewing the pertinent medical and lay evidence of record, the Board finds that although new evidence has been received, it is not material, as it is cumulative and does not relate to an unestablished fact necessary to substantiate her claim.

The Appellant submitted private medical treatment records that had not previously been associated with the claims file.  These records include an August 2006 radiology report and an October 2006 CT scan report.  The October 2006 CT scan appears to be the initial bronchogenic adenocarcinoma diagnosis.  While this evidence is new, it is not material, as it has already been established that the Veteran had a diagnosis of bronchogenic carcinoma, as it is noted in other previously reviewed medical records and the Veteran's death certificate as the cause of death.  Therefore, the evidence is cumulative, as it relates to an already established fact necessary to substantiate the claim.

The Appellant also submitted a statement in November 2013, stating that the Veteran had been exposed to herbicides because he had set foot in Vietnam and had served along the in-land brown waterways of Vietnam onboard the USS Sailfish from 1971 to 1973, and onboard UDT-12 in 1969.  The statement had been previously made by the Veteran in a separate service connection claim.  See Statement in Support of Claim, November 2007.  The Appellant requested that the deck log activities of the USS Sailfish and UDT-12 be reviewed.  Such a review was conducted prior to this request.  A January 2008 Request for Information Response was unable to determine whether or not the Veteran served in the Republic of Vietnam.  A subsequent February 2008 Request for Information Response was also unable to determine service in Vietnam.  A June 2009 VA Memo determined there is no evidence available to support the claim that the Veteran had been exposed to herbicides in service.  Furthermore, the Veteran's military personnel records show that the Veteran served aboard the USS Sailfish from April 1972 to October 1973.  A review of the VA's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" does not list the USS Sailfish.

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for cause of the Veteran's death.  No new evidence has been submitted supporting the Veteran's exposure to herbicides during military service.  As new and material evidence has not been received, the claim of entitlement to service connection for cause of the Veteran's death may not be reopened.

ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for cause of the Veteran's death.  The appeal is denied.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


